DETAILED ACTION
Claims 1-20 are pending in the application. 



Terminal Disclaimer
2.  	The terminal disclaimer filed on 12/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,893,222 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
3.  	Applicant’s arguments, see page 7, filed 12/10/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 



Allowable Subject Matter
4.  	Claims 1-20 are allowed.
5.  	The following is an examiner’s statement of reasons for allowance:
  	“An imaging device comprising:
  	a photoelectric converter that includes a first electrode, a second electrode, and a photoelectric conversion layer located between the first electrode and the second electrode; 
  	a voltage supply circuit that applies a bias voltage between the first electrode and the second electrode; 
  	an amplifier transistor that includes a gate electrically connected to the second electrode, the amplifier transistor being configured to output a signal that corresponds to a potential of the gate; and 
  	a detection circuit that is configured to detect a level of the signal from the amplifier transistor, wherein 
  	the voltage supply circuit 
  	applies the bias voltage in a first voltage range, in a case where the level detected by the detection circuit is less than a first threshold value, and 
  	applies the bias voltage in a second voltage range that is greater than the first voltage range, in a case where the level detected by the detection circuit is greater than a second threshold value.”

   	The closest prior art of record relied upon is Murakam et al (US 10,893,222 B2) which discloses an imaging device comprising a photoelectric converter having a first and second electrode as well as a voltage supply circuit for applying a voltage to the first and second electrode. However, the prior art of record, taken alone or in combination with another, fails to teach applies the bias voltage in a first voltage range, in a case where the level detected by the detection circuit is less than a first threshold value, and applies the bias voltage in a second voltage range that is greater than the first voltage range, in a case where the level detected by the detection circuit is greater than a second threshold value. Should be noted that the instant application is Terminally Disclaimed by US 10,893,222 B2 (see original Reasons for Allowance). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697       


/LIN YE/Supervisory Patent Examiner, Art Unit 2697